DETAILED ACTION
Note: The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s arguments filed on February 23, 2022 were received and fully considered. Claims 1, 9, 21, 22, and 25 were amended. The current action is FINAL. Please see corresponding rejection headings and response to arguments section below for more detail.

Double Patenting
This rejection will be held in abeyance. Should the current claims be allowable, then this rejection will be revisited.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 5, 6, 8, 14, 16, 17, 19, 21, 23, and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Green et al. (US PG Pub. No. 2009/0318826 A1) (hereinafter “Green”), Garten et al. (U.S. PG Pub. No. 2015/0297109 A1) (hereinafter “Garten”), and Freer (US Patent No. 6402520 B1).

Green and Freer were applied in the previous office action.
With respect to claims 1, 21, and 25, Green teaches a neuro-feedback training method performed by a mobile terminal, system, and non-transitory computer-readable medium (par.0018 “method of training a patient/user to produce desired brainwave patterns”), the method comprising: analyze brainwave signals generated during one or more past neuro-feedback training sessions (par.0018 “determine a coherence between the brainwave signals” is analysis; see also par.0037), determines an initial value of a first threshold (par.0048 “threshold is adjusted” implies that a new threshold is determined); receiving, during a current neuro-feedback training session, a brainwave signal via a communication network, the brainwave signal being measured by at least one sensor attached to a user (par.0039-0040 “sensors 102... communication link 110”); determining frequency distribution of the brainwave signal, wherein the frequency distribution comprises a first frequency band and a second frequency band (par.0045 “filter the brainwaves into frequency bands”); a first value indicative of an amount of the brainwave signal within the first frequency band stays above the initial value of the first threshold for a first time period, and a second value indicative of an amount of the brainwave signal within the second frequency band is below a second threshold during the first time period (par.0048 “If it is determined that the thresholds are not being met or being met too readily...”; par.0058 “coherence signals, Alpha Theta coherence signal 310, SMR coherence signal 320, Beta coherence signal 322, and Gamma coherence signal... determines whether particular coherences are, for example, above a certain minimum threshold, below a certain maximum threshold, or between a certain minimum and maximum, and whether they are increasing, are decreasing, or some combination thereof”); providing, to the user, a first feedback signal indicative of the reward, wherein the first feedback signal is one of the first type of feedback signals and includes at least one of a visual cue, an audio cue, or a tactile cue, and providing the first feedback signal comprising displaying, on the mobile terminal, a first animation corresponding to the first value and a second animation corresponding to the second value (par.0081 “displays that assist patient 108... to facilitate use... may include a vertical lift display 702 shown as a simple bar graph and an altitude simulator 704... animation 716”; Note: understood multiple visual cue animations would occur based on comparison of various brain wave coherences to their respective thresholds; par.0085 “tactile feedback”); and adaptively adjusting the first threshold for the first time period, based on a determination of whether the first value stays above the initial value of the first threshold for the first time period (par.0049 “If Alpha Theta coherence is low such that the initial threshold is not exceeded within a predetermined timeframe or not exceeded and maintained for a predetermined timeframe, the fuzzy logic feedback loop may in the first instance allow the threshold variation and in the second instance reduce the required coherence threshold to an achievable level”).
However, Green does not teach a video game application, executing a machine learning algorithm to analyze data showing a user’s performance during one or more past neuro-feedback training sessions; wherein the executing of the machine learning algorithm selects a first type of feedback signals, based at least partially on the user’s neuro-feedback training performance in response to one or more types of feedback signals; determining a reward in the video game application; providing, to the user, a first feedback indicative of the reward, wherein the first feedback signal is one of the first type of feedback signals.
Garten teaches a video game application (par.0061 “real time brain-state classification to enable BCI in games or other applications”), executing a machine learning algorithm to analyze data showing a user’s performance during one or more past neuro-feedback training sessions (par.0062 “New parameters may be calculated based on collected data, and may form part of a user's dynamic profile... improving algorithms through machine learning applied to collected data... machine learning algorithm to optimize the methods that transform the user’s brainwaves into usable control signals”); wherein the executing of the machine learning algorithm selects a first type of feedback signals, based at least partially on the user’s neuro-feedback training performance in response to one or more types of feedback signals (par.0014 “may provide an intelligent music system... define a profile for the at least one user comprising the brainwave data, and user attributes, the brainwave data linked to a timeline... identify a selection of music data using the segment of music data and the user attributes; and transmit signals defining a recommendation of a music data item based on the selection of music data”).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art (“PHOSITA”) when the invention was filed to modify Green to incorporate machine learning in order to appropriately tune and change algorithm parameters over time while continuing to analyze the person’s brainwaves, as evidence by Garten (par.0062). Also, PHOSITA would have additional motivation to combine Green and Garten as both teachings pertain to the same narrow field of endeavor, i.e. utilizing brain waves to control a device. 
However, Green and Garten do not teach determining a reward in a video game; providing, to the user, a first feedback indicative of the reward.
Freer teaches determining a reward in a video game; providing, to the user, a first feedback indicative of the reward (col.12, lines 21-24 “providing rewards after the user achieves 1 to 2 millivolts decrease in theta and 1 to 2 millivolts increase in beta activity”); and setting thresholds based at least partially on a user’s usage history of the video game application (see col.12, “Training Paradigm”; also see col.12, lines 10+ “theta thresholds are then set... beta thresholds are set... during a [game] session... each educational exercise”).
Therefore, it would have been prima facie obvious to PHOSITA when the invention was filed to modify Green and Garten to incorporate reward determinations as well as adjusting thresholds based on user’s usage history (setting a baseline for example is done during the training paradigm, i.e. user’s usage history) in order to improve attention and learning skills of a user in a video game environment (e.g. educational exercise), as evidence by Freer.
	With respect to claim 2, Green teaches the first value is a percentage of the brainwave signal within the first frequency band (par.0046 “the present application compares two brainwave signals of the patient for a trend in the coherence towards or away from a "therapeutic" value.  Such a therapeutic value may include, for example, that once Alpha wave coherences is above 75% it does not fall below 70% coherence”).
	With respect to claim 5, Freer teaches a plurality of reward levels (col.12, lines 64-67 “organized into six levels”); and displaying the first animation comprises: determining a reward level corresponding to the first value; and generating the first feedback signal based on the determined reward level (col.13 line 13 – col.14 line 2). Therefore, it would have been prima facie obvious to PHOSITA when the invention was filed to modify Green and Garten to incorporate reward determinations in order to improve attention and earning skills of a user in a video game environment, as evidence by Freer.
With respect to claim 6, Freer teaches the user is associated with a score in the computer game; and increasing the score at a speed proportional to the determined reward level (col.12, lines 25-35 “score points... threshold (either theta or beta) is made more difficult”). Therefore, it would have been prima facie obvious to PHOSITA when the invention was filed to modify Green and Garten to incorporate reward determinations and/or score adjustments in order to improve attention and earning skills of a user in a video game environment, as evidence by Freer.
With respect to claim 8, Freer teaches when the score increases, generating a prompting sound indicating the score has changed (col.12, lines 25+ “feedback auditory tones”). Therefore, it would have been prima facie obvious to PHOSITA when the invention was filed to modify Green and Garten to incorporate reward determinations and/or score adjustments in order to improve attention and earning skills of a user in a video game environment, as evidence by Freer. Though Freer does not explicitly teach prompting sound indicating score has changed, employing such a method would be obvious as it is generally known in video games to emit a sound to alert the user of increasing level of difficulty. 
	With respect to claim 14, Green teaches assessing the user before the neuro-feedback training; and determining the first and second frequency bands based on the assessment (par.0081 “baseline”).
	With respect to claims 16 and 23, Green teaches the processor is wirelessly connected with the at least one sensor (par.0040 “wireless transmission”)
	With respect to claim 17, Green teaches the at least one sensor is mounted on a headband worn by the user (par.0039 “sensors 102... may be individually adhered to the patient 108 or provided in a support 101, such as for example... a headband”).
	With respect to claim 19, Green teaches the method is used to train attention related behaviors (par.0008 “Attention deficit”).
	With respect to claims 26 and 27, Freer teaches filtering, by the processor, the received brainwave signal to generate a power spectrum of the brainwave signal, wherein the power spectrum includes the plurality of frequency bands (par.0045 “a filtering system to filter the brainwaves into frequency bands, step 156”).
	
Claims 4, 7, 9, 10, 15, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Green, Garten, and Freer, as applied in claims 1 and 21 above, in view of Morrow (U.S. PG Pub. No. 2014/0038147 A1).

Morrow was applied in the previous office action.
	With respect to claims 4, 7, 9, 10, 15, and 22, Green, Garten, and Freer teach a processor-implemented method for neuro-feedback training, a neuro-feedback training system, and a non-transitory computer-readable medium, as established above.
	However, Green, Garten, and Freer do not teach the limitations recited in claims 4, 7, 9, 10, 15, and 22.
	Regarding claim 4, Morrow teaches displaying a status bar which fills at a speed proportional to a progress of the user in achieving the reward (par.0072-0073 “obstacle bars on the game”).
	Regarding claim 7, Morrow teaches displaying a status bar representing a progress of the user in achieving the reward; and when the score increases, filling up the status bar (par.0072-0073).
	Regarding claims 9 and 22, Morrow teaches when at least one second value meets a criterion, determining a penalty in the computer game; and providing, to the user, a second feedback signal indicative of the penalty, the second feedback signal being one of the first type of feedback signals (par.0036 “reward or penalize a subject”).
	Regarding claim 10, Morrow teaches the penalty comprises removing the second animation from the video game application (par.0072-0073; removing obstacles in the game when user is at desired mind state).
	Regarding claim 15, Morrow teaches determining an age of the user; or accessing characteristics of the brainwave signals of the user (par.0037-0040).
	Therefore, it would have been prima facie obvious to one of ordinary skill in the art when the invention was filed to modify Green, Garten, and Freer to utilize the recites limitations above as these are known to be customary ways of providing scores, status bars, rewards, penalty, etc. to users engaging in video games.  

Claims 13, 20, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Green, Garten, and Freer, as applied to claims 1 and 21 above, in view of McDermott et al. (U.S. PG Pub. No. 2018/0286272 A1) (hereinafter “McDermott”).

McDermott was applied in the previous office action.
	With respect to claims 13, 20, and 24, Green, Garten, and Freer teach a processor-implemented method for neuro-feedback training, a neuro-feedback training system, and a non-transitory computer-readable medium, as established above.
	However, Green, Garten, and Freer do not teach the limitations recited in claims 13, 20, and 24.
	Regarding claim 13, McDermott teaches adaptively adjusting the criterion based on a progress of the user in achieving the penalty (par.0037 “adaptively providing similar challenge tasks”; par.0105 “Personalization of the difficulty challenge of each cognitive skills training is achieves through instant adaptive cognitive skill challenge difficulty adjustments (i.e., dynamic cognitive modeling) based on the user’s then targeted cognitive skills performance”).
	Regarding claims 20 and 24, McDermott teaches the method is used to treat attention deficit hyperactivity disorder (ADHD) (par.0037).
	Therefore, it would have been prima facie obvious to one of ordinary skill in the art when the invention was filed to modify Green, Garten, and Freer to adjust the criterion based on a progress of the user in order to allow for personalization of the difficulty challenge of each cognitive skills training, as evidence by McDermott. Lastly, one of ordinary skill in the art when the invention was filed would have had predictable success modifying Freer’s cognitive training method in order to treat an individual with ADHD, as evidence by McDermott.

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Green, Garten, and Freer, as applied to claim 1 above, in view of Terada et al. (US PG Pub. No. 2011/0071416 A1) (hereinafter “Terada”).

Terada was applied in the previous office action.
With respect to claim 28, Green, Garten, and Freer teach a processor-implemented method for neuro-feedback training, as established above.
	However, Green, Garten, and Freer do not teach the limitations recited in claim 28.
Terada teaches before the reward is determined, detecting whether the plurality of frequency bands included a predetermined artifact band; in response to the plurality of frequency bands including the predetermined artifact band, determining whether an amplitude of the predetermined artifact band exceeds a first artifact amplitude level; and in response to the predetermined artifact band exceeding the first artifact amplitude level, removing predetermined artifact band from the plurality of frequency bands (par.0141 “removes noise components such as blinks... Removal of the noise component may be performed by, for example, deleting any portion of the electroencephalogram signal whose amplitude goes outside .+-.100 .mu.V, using FFT to filter out any portion that is 30 Hz or more by regarding it as an electromyographic potential, or other methods”; Note: it is understood that in order to filter out noise whose amplitude exceeds an amplitude threshold, the noise inherently would first need to be detected).
Therefore, POSITA would have had predictable success when the invention was filed to modify Green, Garten, and Freer to identify and filter out noise in brain wave signal (e.g. as a result of blinking), as evidence by Terada (par.0141; eliminating noise as a result of blinking also appears to be in line with applicant’s specification, see PG Pub [0052]).

Response to Arguments
Applicant’s arguments filed with respect to the prior art rejections raised in the previous office action have been considered but are moot in view of the current combination of references, which were necessitated by amendment (new Garten reference). Please see prior art section above for more detail, updated citations, and updated obviousness rationale.

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PUYA AGAHI whose telephone number is (571)270-1906. The examiner can normally be reached M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M Sims can be reached on 5712727540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PUYA AGAHI/Primary Examiner, Art Unit 3791